       Case 3:09-cv-02292-WHO Document 914 Filed 08/12/20 Page 1 of 3




                    UNITED STATES COURT OF APPEALS                      FILED
                              FOR THE NINTH CIRCUIT                     AUG 11 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
KRISTIN M. PERRY; et al.,                      No. 20-16375

               Plaintiffs-Appellees,           D.C. No. 3:09-cv-02292-WHO
                                               Northern District of California,
CITY AND COUNTY OF SAN                         San Francisco
FRANCISCO,
                                               ORDER
      Intervenor-Plaintiff-
      Appellee,


KQED, INC.,

               Intervenor-Appellee,

 v.


GAVIN NEWSOM, Governor; et al.,

               Defendants-Appellees,

DENNIS HOLLINGSWORTH; et al.,

      Intervenor-Defendants-
      Appellants,

and

PATRICK O'CONNELL, in his official
capacity as Clerk-Recorder for the County of
Alameda; DEAN C. LOGAN, in his official




LCC/MOATT
         Case 3:09-cv-02292-WHO Document 914 Filed 08/12/20 Page 2 of 3




capacity as Registrar-Recorder/County Clerk
for the County of Los Angeles,

                  Defendants.

Before: THOMAS, Chief Judge, SCHROEDER and CALLAHAN, Circuit Judges.

        The motion for leave to file an amici curiae brief in support of appellee

KQED, Inc.’s opposition to the motion for a stay pending appeal (Docket Entry

No. 11) is granted. The Clerk shall file the amici curiae brief submitted on July 27,

2020.

        In response to appellants’ motion to stay the district court’s July 9, 2020

order pending appeal (Docket Entry No. 2), we grant a temporary stay of the order

to preserve the status quo pending consideration of the appeal on the merits.1 See

Nken v. Holder, 556 U.S. 418, 433-34 (2009); cf. Al Otro Lado v. Wolf, 945 F.3d

1223, 1224 (9th Cir. 2019).

        We sua sponte expedite the appeal. Appellants’ opening brief and excerpts

of record are due September 9, 2020. Appellees’ answering briefs are due October

9, 2020. Appellants’ optional reply brief is due within 21 days after service of the

last-served answering brief.




1
    Chief Judge Thomas would deny the motion for a stay pending appeal.

LCC/MOATT                                   2                                   20-16375
       Case 3:09-cv-02292-WHO Document 914 Filed 08/12/20 Page 3 of 3




      No streamlined extensions of time will be approved. See 9th Cir. R. 31-

2.2(a)(1). No written motions for extensions of time under Ninth Circuit Rule 31-

2.2(b) will be granted absent extraordinary and compelling circumstances.

      The Clerk shall place this appeal on the calendar for December 2020. See

9th Cir. Gen. Order 3.3(f).




LCC/MOATT                               3                                   20-16375
